Exhibit 10.9

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is by and between Cardiovascular
Systems, Inc. (the “Corporation”) and Kevin J. Kenny (“Employee”).

RECITALS

A. The Corporation is engaged in the business of designing, developing,
manufacturing and marketing its Orbital Atherectomy System.

B. The Corporation, through its research, development and expenditure of funds,
has developed confidential and proprietary information, including trade secrets.

C. The Corporation understands from you that you are not subject to any
agreement that would restrict your ability to work for the Corporation, such as
a non-compete agreement with a former employer. If our understanding is
incorrect, please contact James Flaherty immediately. It is the Corporation’s
expectation that you will not disclose or use the confidential or trade secret
information of any former employer or third party in connection with your
employment with the Corporation or to benefit the Corporation in any way.

D. Employee desires to commence his/her employment with the Corporation and the
Corporation desires to employ Employee under the terms and conditions of this
Agreement.

E. During his/her employment, Employee will have access to the Corporation’s
valuable Confidential Information (as defined below), may contribute to
Confidential Information and acknowledges that the Corporation will suffer
irreparable harm if Employee uses Confidential Information outside his/her
employment or makes unauthorized disclosure of Confidential Information to any
third party.

AGREEMENT

In consideration of the above recitals and the promises set forth in the
Agreement, the parties agree as follows:

1. Nature and Capacity of Employment. The Corporation hereby agrees to employ
Employee as Executive Vice President, Sales and Marketing, pursuant to the terms
of this Agreement. Employee agrees to perform, on a full time basis, the
functions of this position, pursuant to the terms of this Agreement. The
employee will report to the CEO, Dave Martin.

2. Term of Employment. The term of employment under this Agreement shall
commence on a date on or about May 9, 2011 with the Employee’s execution of this
Agreement and continue until terminated by either party as provided for in
Paragraph 11 hereunder.



--------------------------------------------------------------------------------

3. Base Salary. The full-time base salary for this position currently is ten
thousand five hundred seventy six dollars and ninety two cents ($10,576.92),
payable biweekly, equivalent of two hundred and seventy five thousand dollars
($275,000.00) per year, less required and authorized deductions and
withholdings. Employee will be eligible for a performance and salary review
approximately one year following the date of this Agreement.

4. Restricted Stock Grant – Initial and Six Month. Employee will be eligible to
receive an initial restricted stock grant in the amount of 50,000 shares of
common stock. The restricted stock will vest over a three year period, 1/3 of
the total shares on each of the first three anniversaries of the date of grant
provided continuous employment with the Company through these dates. In
addition, the employee will be eligible to receive an additional restricted
stock grant in the amount of 25,000 shares of Common Stock six months after the
Employee’s start date. Vesting will be over a three year period, 1/3 of the
total shares on each of the first three anniversaries of the date of grant
provided continuous employment with the Company through these dates. Further
details of the restricted stock grant will be provided in a separate RESTRICTED
STOCK GRANT AGREEMENT include a provision that will accelerate vesting upon a
Change in Control. The restricted stock grant may be made only by the Company’s
Board of Directors and will be effective only upon such approval. Management of
the Company will present the proposed grant to the Board for approval by the
Board at its next regularly scheduled meeting.

5. Restricted Stock Grant – Annual Refresh. Employee will be eligible to receive
an annual refresh of restricted stock in an amount equal to 65% of base salary
as approved by the Company’s Board of Directors. The restricted stock will vest
over a three year period, 1/3 of the total shares on each of the first three
anniversaries of the date of grant provided continuous employment with the
Company through these dates. Further details of the restricted stock grant will
be provided in a separate RESTRICTED STOCK GRANT AGREEMENT include a provision
that will accelerate vesting upon a Change in Control. The restricted stock
grant may be made only by the Company’s Board of Directors and will be effective
only upon such approval.

6. Variable Compensation – Quarterly. Employee will be eligible for variable
compensation on a quarterly basis of $75,000, of which $50,000 will be
commission based at plan (this is paid on a monthly basis) and the balance of
$25,000 will be based on MBO’s to be determined by CEO and Employee. For the
fiscal year ended June 30, 2011, Employee will receive pro rata participation in
this quarterly variable compensation.

7. Variable Compensation – Annual. Employee will be eligible for variable
compensation on an annual basis in amount equal to 50% of base salary with
annual objectives approved by the Board of Directors. For the fiscal year ended
June 30, 2011, Employee will receive pro rata participation in this annual
variable compensation.

8. Employee Benefits; Vacation. Employee will be entitled to participate in all
retirement plans and all other employee benefits and policies made available by
the Corporation to its full-time employees, to the extent Employee meets
applicable eligibility requirements. All payments

 

Page 2 of 10



--------------------------------------------------------------------------------

or other benefits paid or payable to Employee under such employee benefit plans
or programs of the Corporation shall not be affected or modified by this
Agreement and shall be in addition to the annual base salary payable by the
Corporation to Employee from time to time under this Agreement. Employee will be
eligible to accrue and use paid time off in the amount of four weeks per year.
Nothing in this Agreement is intended to or shall in any way restrict the
Corporation’s right to amend, modify or terminate any of its benefits or benefit
plans during Employee’s employment.

9. Car Allowance. The employee will receive a monthly car allowance of $650.

10. Best Efforts/Undertakings of Employee. During Employee’s employment with the
Corporation, Employee shall serve the Corporation faithfully and to the best of
his/her ability and shall devote his/her full business and professional time,
energy, and diligence to the performance of the duties assigned to him/her.
Employee shall perform such duties for the Corporation (i) as are customarily
incident to Employee’s position and (ii) as may be assigned or delegated to
Employee from time to time by the Chief Employee Officer, or his/her designees.
During Employee’s employment with the Corporation, Employee shall not engage in
any other business activity that would conflict or interfere with his/her
ability to perform his/her duties under this Agreement (to include not providing
any services to any individual, company or other business entity that is a
competitor, supplier, or customer of the Corporation, except in connection with
Employee’s employment with the Corporation). Furthermore, Employee agrees to be
subject to the Corporation’s control, rules, regulations, policies and programs.
Employee further agrees that he/she shall carry on all business and commercial
correspondence, publicity and advertising in the Corporation’s name and he/she
shall not enter into any contract on behalf of the Corporation except as
expressly authorized by the Corporation.

11. Termination of Employment.

11.1 Employment At Will. Employee is employed “at-will.” That is, either
Employee or Corporation may terminate the employment relationship and this
Agreement at any time, for any reason, with or without cause, and with or
without advance notice.

11.2 Payment Upon Termination. Except as provided in Section 11.3, after the
effective date of termination, Employee shall not be entitled to any
compensation, benefits, or payments whatsoever except for compensation earned
through his last day of employment and any accrued benefits.

11.3 Severance. If at any time after Employee has been continuously employed by
the Corporation for six months, Employee is terminated by the Corporation
without Cause (as defined below), or Employee terminates his employment for Good
Reason (as defined below), and Employee executes, returns and does not rescind a
release of claims agreement in a form supplied by the Corporation, then the
Corporation shall: (i) pay Employee in a lump sum or at regular payroll
intervals, at the Corporation’s option (subject to the application of Code
Section 409A as set forth in Section 8.4 below), an amount equal to twelve
(12) months of Employee’s then current base salary; and (ii) continue to pay the
Corporation’s ordinary share of premiums for twelve (12) calendar months for
Employee’s COBRA continuation coverage in the

 

Page 3 of 10



--------------------------------------------------------------------------------

Corporation’s group medical, dental, and life insurance plans (as applicable),
provided Employee timely elects such continuation coverage and timely pays
Employee’s share of such premiums, if any.

 

  a. Termination by the Corporation with Cause. For purposes of this
Section 11.3, “Cause” shall be defined as:

 

  (1) Employee’s neglect of any of his material duties or his failure to carry
out reasonable directives from the Chief Executive Officer or the Board of
Directors or its designees;

 

  (2) Any willful or deliberate misconduct that is injurious to the Corporation;

 

  (3) Any statement, representation or warranty made to the Chief Executive
Officer, the Board or its designees by Employee that Employee knows is false or
materially misleading; or

 

  (4) Employee’s commission of a felony, whether or not against the Corporation
and whether or not committed during Employee’s employment.

 

  b. Termination by Employee for Good Reason. For purposes of this Section 11.3,
“Good Reason” shall be defined as:

 

  (1) The assignment to Employee, without Employee’s written consent, of
employment responsibilities that are not of comparable responsibility and status
to the employment responsibilities described in this Agreement;

 

  (2) The Corporation’s reduction of Employee’s base salary without Employee’s
written consent, unless pursuant to a cost reduction effort approved by the
Board of Directors that also results in the reduction of salaries of other
executive officers; or

 

  (3) The Corporation’s failure to provide Employee, without Employee’s written
consent, those employee benefits specifically required by this Agreement.

11.4 IRC Section 409A. Notwithstanding the foregoing Section 11.3, if the
severance payments described in Section 11.3 are subject to the requirements of
Internal Revenue Code Section 409A and the Corporation determines that Employee
is a “specified employee” as defined in Code Section 409A as of the date of the
termination, such payments shall not be paid or commence earlier than the date
that is six months after the termination, but shall be paid or commence during
the calendar year following the year in which the termination occurs and within
30 days of the earliest possible date permitted under Code Section 409A.

 

Page 4 of 10



--------------------------------------------------------------------------------

12. Return of Property. Immediately upon termination for any reason (or at such
earlier time as requested by the Corporation), Employee shall deliver to the
Corporation all of its property, including but not limited to all work in
progress, research data, equipment, models, prototypes, originals and copies of
documents and software, customer information and lists, financial information,
and all other material in his/her possession or control that belongs to the
Corporation or its customers or contains Confidential Information.

13. Confidential Information. “Confidential Information” means any information
that Employee learns or develops or has learned or developed during the course
of employment that derives independent economic value from being not generally
known or readily ascertainable by other persons who could obtain economic value
from its disclosure or use, and includes, but is not limited to, trade secrets,
and may relate to such matters as research and development, manufacturing
processes, management systems and techniques of sales and marketing.

Employee agrees not to directly or indirectly use or disclose any Confidential
Information for the benefit of anyone other than the Corporation either during
the course of employment or after the termination of employment. For purposes
hereof, Confidential Information shall also include any information beneficial
to the Corporation or its subsidiaries which is not generally known and shall
include, but is not limited to, methods of research and testing, customer lists,
vendor lists and financial information. Employee recognizes that the
Confidential Information constitutes a valuable asset of the Corporation and
hereby agrees to act in such a manner as to prevent its disclosure and use by
any person unless such use is for the benefit of the Corporation. Employee’s
obligations under this paragraph are unconditional and shall not be excused by
any conduct on the part of the Corporation, except prior voluntary disclosure to
the general public by the Corporation of the information.

14. Inventions. “Invention” shall mean any invention, discovery, design,
improvement, business method, or idea, whether patentable or copyrightable or
not, and whether or not shown or described in writing or actually or
constructively reduced to practice. Employee shall promptly and fully disclose
in writing to the Corporation, and will hold in trust for the Corporation’s sole
right and benefit, any Invention that Employee, during the period of employment
and for two (2) years thereafter, makes, conceives, or reduces to practice or
causes to be made, conceived, or reduced to practice, either alone or in
conjunction with others, that:

(1) Relates to any subject matter pertaining to Employee’s employment; or

(2) Relates to or is directly or indirectly connected with the Corporation’s
business, products, processes, or Confidential Information; or

(3) Involves the use of any of the Corporation’s time, material, or facility.

Employee shall keep accurate, complete, and timely records for such Inventions,
which records shall be the Corporation’s property. Employee hereby assigns to
the Corporation all of Employee’s right, title, and interest in and to all such
Inventions and, upon the Corporation’s request, Employee shall execute, verify,
and deliver to the Corporation such documents,

 

Page 5 of 10



--------------------------------------------------------------------------------

including without limitation, assignments, affidavits, declarations, and patent
applications, and shall perform such other acts, including, without limitation,
appearing as a witness in any action brought in connection with this Agreement
that is necessary to enable the Corporation to obtain the sole right, title, and
benefit to all such Inventions. Employee agrees, and is hereby notified, that
the above agreement to assign Inventions to the Corporation does not apply to
any Invention for which no equipment, supplies, facility, or Confidential
Information of the Corporation’s was used, which was developed entirely on
Employee’s own time, and (a) which does not relate: (i) directly to the
Corporation’s business; or (ii) to the Corporation’s actual or demonstrably
anticipated research or development; or (b) which does not result from any work
performed by Employee for the Corporation. Employee has disclosed and identified
in the attached Exhibit A entitled “Inventions and Developments Prior to
Employment with the Corporation” all of the Inventions in which Employee
possesses any right, title, or interest prior to his/her employment with the
Corporation or execution of this Agreement and which are not subject to this
Agreement’s terms.

15. Copyrights. Employee agrees that he/she is employed by the Corporation and
that any computer, software, and/or network (including internet) applications,
designs, documentation, or other work of authorship (hereinafter referred to as
“Works”) prepared by Employee for the benefit of the Corporation or its
customers or prepared at the request of the Corporation or its customers (as
well as Employee’s contributions to any other Works relating to the
Corporation), shall each be considered “work made for hire” within the meaning
of U.S. Copyright law and that all such Works shall belong to the Corporation.
To the extent that any such Works cannot be considered a “work made for hire,”
Employee agrees to disclose and assign, and hereby does assign, to the
Corporation all right, title, and interest in and to such Works, and agrees to
assist the Corporation by executing any such documents or applications as may be
useful to evidence such ownership of such Works. To the extent such Works are
based on preexisting work in which Employee has an ownership interest, Employee
grants the Corporation all right, title, and interest in such Works free and
clear of any claim based on the preexisting work. To the extent that any Works
cannot be so assigned under any applicable law, Employee hereby grants an
exclusive, perpetual, fully paid, transferable, sublicenseable, irrevocable,
worldwide right and license to use, display, perform, copy, modify, distribute,
sell, create derivative works of, and otherwise exploit the Works.

16. Non-Competition. “Corporate Product” means any product or service,
(including any component thereof and any research to develop information useful
in connection with a product or service) that is being designed, developed,
manufactured, marketed or sold by the Corporation or with respect to which the
Corporation has acquired Confidential Information which it intends to use in the
design, development, manufacture, marketing or sale of a product or service.

“Competitive Product” means any product or service (including any components
thereof and any research to develop information useful in connection with the
product or service) that is being designed, developed, manufactured, marketed or
sold by anyone other than the Corporation, and is of the same general type,
performs similar functions, or is used for the same purposes as a Corporate
Product which Employee worked on or assisted the Corporation in marketing or
about which Employee received or had bad knowledge of Confidential Information.

 

Page 6 of 10



--------------------------------------------------------------------------------

Employee agrees that, during employment and for one (1) year following
termination of employment with the Corporation, whether voluntary or
involuntary, Employee will not, directly or indirectly, attempt to or render
services (as an employee, director, officer, agent, partner of or consultant to,
a stockholder of (except a stockholder of a public company in which Employee
owns less than five percent (5%) of the issued and outstanding capital stock of
such company) or otherwise) to any person or entity in connection with the
design, development manufacture, marketing or sale of a Competitive Product that
is sold or intended for use or sale in any geographic area in which the
Corporation actively markets a Corporate Product, or intends to actively market
a Corporate Product of the same general type or function.

Employee understands and acknowledges that, at the present time, (i) Corporate
Products include the products currently being sold by the Corporation, and
(ii) the geographic market in which the Corporation is actively marketing its
Corporate Products is the United States of America. Employee understands and
acknowledges that the foregoing description of Corporate Products and geographic
market may change, and the provisions of this section shall apply to the
Corporate Products and geographic market of the Corporation in effect upon the
termination of Employee’s employment with the Corporation.

17. Miscellaneous.

17.1 Survival of Restrictions. The parties agree that the obligations and
restrictions contained in Paragraphs 12, 13, 14, 15 and 16 of this Agreement
shall survive the termination of this Agreement and Employee’s employment and
shall apply no matter how Employee’s employment terminates and regardless of
whether his/her termination is voluntary or involuntary. The parties also agree
that the obligations and restrictions contained in Section 11.3 of this
Agreement shall survive the termination of this Agreement and Employee’s
employment.

17.2 Remedies. The parties acknowledge and agree that, if Employee breaches or
threatens to breach the terms of Paragraphs 12, 13, 14, 15 and 16 of this
Agreement, the Corporation shall be entitled as a matter of right to injunctive
relief and reasonable attorneys’ fees, costs, and expenses, in addition to any
other remedies available at law or equity. The parties further agree that, if
Employee breaches any of the restrictions contained in Paragraph 16 of this
Agreement, then the time period for such restriction shall be extended by the
length of time that Employee was in breach.

17.3 Understandings. Employee acknowledges and agrees that Paragraphs 12, 13,
14, 15 and 16 of this Agreement are reasonable and necessary in order to allow
Corporation to protect its valuable confidential and proprietary information
which comprise trade secrets of Corporation. Employee further acknowledges and
agrees that Paragraphs 12, 13, 14, 15 and 16 of this Agreement will not prevent
him/her from earning a living. Employee agrees that the restrictions and
obligations in Agreement are reasonable and necessary to protect the
Corporation’s business.

17.4 Integration. This agreement embodies the entire agreement and understanding
among the parties relative to subject matter hereof and supersedes all prior
agreements and understandings relating to such subject matter.

 

Page 7 of 10



--------------------------------------------------------------------------------

17.5 Applicable Law. This Agreement and the rights of the parties shall be
governed by and construed and enforced in accordance with the laws of the state
of Minnesota. The venue for any action hereunder shall be in the state of
Minnesota, whether or not such venue is or subsequently becomes inconvenient,
and the parties consent to the jurisdiction of the courts of the state of
Minnesota, County of Hennepin, and the U.S. District Court, District of
Minnesota.

17.6 Counterparts. This Agreement may be executed in counterparts and as so
executed shall constitute one agreement binding on the parties hereto.

17.7 Successor and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Corporation and its successors and assigns. The Corporation may
assign this Agreement without the consent of Employee. The services to be
performed by Employee are personal and are not assignable by Employee.

17.8 Captions. The captions set forth in this Agreement are for the convenience
only and shall not be considered as part of this Agreement or as in any way
limiting or amplifying the terms and conditions hereof.

17.9 No Conflicting Obligations. Employee represents and warrants to the
Corporation that he/she is not under, or bound to be under in the future, any
obligation to any person or entity that is or would be inconsistent or in
conflict with this Agreement or would prevent, limit, or impair in any way the
performance by him/her of obligations hereunder, including but not limited to
any duties owed to any former employers not to compete or use or disclose
confidential information.

17.10 Waivers. The failure of a party to require the performance or satisfaction
of any term or obligation of this Agreement, or the waiver by a party of any
breach of this Agreement, shall not prevent subsequent enforcement of such term
or obligation or be deemed a waiver of any subsequent breach.

17.11 Severability. In the event that any provision hereof is held invalid or
unenforceable by a court of competent jurisdiction, the Corporation and Employee
agree that that part should be modified by the court to make it enforceable to
the maximum extent possible. If the part cannot be modified, then that part may
be severed and the other parts of this Agreement shall remain enforceable.

17.12 Notices. Any notices given hereunder shall be in writing and delivered or
mailed by registered or certified mail, return receipt requested:

(a) If to the Corporation: The Corporation’s principal place of business,
addressed to the attention of the Chief Executive Officer.

(b) If to Employee: The Employee’s last known address on record with the
Corporation.

 

Page 8 of 10



--------------------------------------------------------------------------------

NOW, THEREFORE, with the intention of being bound hereby, the parties have
executed this Agreement as of the dates set forth below.

 

CARDIOVASCULAR SYSTEMS, INC.       By:  

    /s/ James E. Flaherty

      Date:  

  4/14/11

      James E. Flaherty               It’s Chief Administrative Officer        
EMPLOYEE:      

  /s/ Kevin J. Kenny

    Date:  

    4/15/11

Kevin J. Kenny      

 

Page 9 of 10



--------------------------------------------------------------------------------

EXHIBIT A

INVENTIONS AND DEVELOPMENTS PRIOR TO EMPLOYMENT

WITH THE CORPORATION

In the space provided below, please disclose and identify all of the Inventions
in which you currently possess any right, title, or interest and which you
believe are not subject to the terms and conditions of the attached Employment
Agreement.

If none, please write NONE.

None

 

 

 

 

 

 

 

 

 

I verify that the information I have written above is truthful and complete.

 

Date:  

4/15/11

    Signed:  

    /s/ Kevin Kenny

      Print Name:   

    Kevin Kenny

 

Page 10 of 10